Citation Nr: 1302737	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-01 019	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for post traumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 30, 2011 and 50 percent disabling subsequent to June 30, 2011.

2.  Entitlement to total disability based upon individual unemployability(TDIU).


REPRESENTATION

The Veteran represented by:     Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION


The Veteran served on active duty from January 1972 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran has since moved to California, and the San Diego RO has jurisdiction of the claim.

In a rating decision in October 2011, the rating for the Veteran's service-connected PTSD was increased from 30 percent to 50 percent effective June 30, 2011.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a document received by the Board in January 2013, the Veteran asserts that he only has VA benefits to meet his expenses, which raises the claim for a total disability rating for compensation based on individual unemployability (TDIU).  If a Veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is set forth on the first page of the decision.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim. See Rice, 22 Vet. App. at 455. 

In May 2012, the Board remanded this matter directing the RO to obtain the Veteran's records from the Social Security Administration.  The RO has received those records and associated them with the file.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a document received by the Board in January 2013, the Veteran appears to be requesting service connection for diabetes, and providing new and material evidence to reopen claims for service connection for a bilateral knee disability, and service connection for a back disability.  

The issues of service connection for diabetes, new and material evidence to reopen service connection for a bilateral knee disability, and new and material evidence to reopen service connection for a back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, this matter was certified to the Board.  In January 2013, VA received a request by the Veteran to schedule a hearing before the Board.  

The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). Thus, the Veteran must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing to be conducted at the RO before a Member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record, in the order that the request was received. A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



